DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on May 24, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 2,754,876).
As best depicted in Figure 1, King is directed to a tire construction comprising a pair of sidewalls 11, an innerliner 19, a pair of bead portions 13, a tread portion 12, and at least one carcass or body ply (no reference character provided) that extends between respective bead portions (King defines the tire as being more or less conventional- Column 2, Lines 41+).  Additionally, the wheel assembly of King includes safety member 21 (corresponds with claimed securing member having an inflatable tubular body) arranged within a cavity defined between the tire and a rim, wherein said member is inflated via valve 35 and said member is designed to come into contact with said innerliner.  King also states that valve 40 gets pinched to preserve 
Regarding claim 6, inflation valve 35 would be recognized as being one of the claimed valves.
	With respect to claim 7, as noted above, the amount of pressure provided in respective cavities pertains to the method of use as opposed to further limiting the structure of the claimed tire article (wheel assembly of King has the capability of being inflated in accordance to the claimed invention).  King also states that valve 40 gets pinched to preserve the air pressure within said safety member, such that a pressure in cavity 29 (of the safety member) would be considerably larger than that in tire cavity 28 and in accordance to the claimed invention (Column 3, Lines 10+).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wyman (US 2,861,619), Bernier (US 1,002,214), Mack (US 1,653,054), and Krefting (US 2016/0089934) teach wheel assemblies comprising an innerliner and a plurality of chambers within a tire cavity defined by the tire and a rim, wherein any individual chamber can be viewed as a “securing element”.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 27, 2021